DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9, 12-13 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Godara et al. (US 2007/0027449) in view of Mayse (US 2007/0287995).
Regarding claim 1-2, Godara discloses an electrosurgical device (fig. 1-comprising: a probe (probe 100) extending in a longitudinal direction (longitudinal direction of probe 100), wherein the probe includes a proximal region (proximal region of probe 100) and a distal region (distal region of probe 100), wherein an inner diameter of the probe defines a lumen (lumen 124), wherein the probe has an electrically insulated portion (an electrically insulated portion 116) extending from the proximal region to the distal region (fig.1A-C) and an electrically exposed conductive portion (conductive portion 118) located at the distal region (fig.1A-C), wherein the electrically exposed conductive portion delivers radiofrequency energy to an area of tissue adjacent the distal region of the probe [0038]; and a heat transfer system for removing thermal energy from the area of tissue ([0045] and [0052]), wherein the heat transfer system is in thermal contact with the area of tissue. The probe 100 is directly adjacent to, or in contact with the target treatment site [0094] and the probe 100 may use cooling fluid or alternative method to remove heat from the probe. That means the heat transfer system (cooling fluid or other suitable cooling method) is in thermal contact with the area of tissue; the heat transfer system comprising:  Peltier circuit positioned within the lumen, Peltier circuit including a hot side formed from a first material and a cold side formed from a second material; and a heat sink positioned at a proximal region of the probe and thermally coupled to the plurality of Peltier circuits ([0052], “probe 100 may be cooled by a thermoelectric circuit.  For example, probe 100 may partially or fully house a circuit comprising two dissimilar metals or semiconductors, for example P- and N-doped 
Mayse teaches a cooled high frequency energy ablation catheter uses an expansion of a fluid inside the catheter near a tip to cool the tip (abstract). The cooled tip 16 preferably removes heat from the tissue in contact with the tip at a rate of between about 15 Watts and 25 Watts, although higher rates of heat removal are possible [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Godara with a cooling system that is configured to remove heat between .1 watts and 12 watts as taught by Mayse for the purpose of keeping the area of tissue at a desired temperature.  The combination of Godara in view of Mayse remains silent the Peltier circuit being more than one. However, It would have been obvious to one having ordinary skill in the art at the time the applicantion was effectively filed to have any number of Peltier circuits, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Regarding claim 3, Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the heat transfer system is at least partially disposed within the lumen ([0045] and [0052] of Godara).
Regarding claim 4, Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the heat transfer system is configured to absorb or remove thermal energy over a time period ranging from about 60 seconds to about 300 seconds. One of the cooling mechanism is an internal circulation of cooling fluid. The circulation of cooling fluid is configured to remove heat for the desired duration including about 60 seconds to about 300 seconds ([0045] of Godara).  
Regarding claim 5, Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the heat transfer system comprises a heat removal material in thermal contact with the area of tissue ([0045] and [0052] of Godara).
Regarding claim 6, Godara in view of Mayse teaches the electrosurgical device of claim 5, wherein the heat removal material is disposed within the lumen ([0045] and [0052] of Godara).
Regarding claim 8, Godara in view of Mayse teaches the electrosurgical device of claim 5, wherein the heat removal material comprises a heat transfer material, a heat sink, or a combination thereof ([0045] and [0052] of Godara).
Regarding claim 9, Godara in view of Mayse teaches the electrosurgical device of claim 8, wherein the heat transfer material comprises a thermally conductive material, one or more Peltier circuits, or a combination thereof ([0045] and [0052] of Godara).
Regarding claim 12, Godara in view of Mayse teaches the electrosurgical device of claim 9, wherein the one or more Peltier circuits are positioned within a hub 
Regarding claim 13, Godara in view of Mayse teaches the electrosurgical device of claim 12, wherein each Peltier circuit includes a hot side and a cold side, wherein the hot side faces the proximal region of the probe and the cold side faces the distal region of the probe. The Petlier effects works by current passes through the circuit, heat may be transferred from one junction to the other.  The dissimilar metals or semiconductors removes heat from the distal end (from exposed conductive portion 118) to the proximal end of the device. The cold side of the thermoelectric circuit may be on the distal end of the device and the hot side of the thermoelectric circuit be on the proximal end of the device ([0052] of Godara). 
Regarding claim 27, Godara in view of Mayse teaches the electrosurgical device of claim 8, wherein the heat removal material includes the heat transfer material and the heat sink, wherein the heat transfer material is in thermal communication with the heat sink ([0052] of Godara).
Regarding claim 28, Godara in view of Mayse teaches the electrosurgical device of claim 27, wherein the heat sink is an external heat sink ([0052] of Godara).
Regarding claim 29, Godara in view of Mayse teaches the electrosurgical device of claim 27, wherein the heat transfer material is in communication with the heat sink via one or more conductive wires or conduits ([0052] of Godara).
Regarding claim 30, Godara in view of Mayse teaches the electrosurgical device of claim 8, wherein the heat sink comprises a series of fins, etchings, particulates, or a combination thereof([0052] of Godara).
Regarding claim 31, Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the area of tissue adjacent the distal region of the probe is maintained at a temperature of less than about 90°C ([0045] of Godara).
Regarding claim 32, Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the heat transfer system is free of a circulating liquid. The heat removal. Godara discloses that the probe 100 can be cooled by a thermoelectric circuit.  Probe 100 may partially or fully house a circuit comprising two dissimilar metals or semiconductors, for example P- and N-doped bismuth-telluride, which are joined together at two junctions which is free of circulating liquid ([0052] of Godara).
Regarding claim 33 Godara in view of Mayse teaches the electrosurgical device of claim 1, wherein the heat transfer system is free of a pump. Probe 100 may partially or fully house a circuit comprising two dissimilar metals or semiconductors, for example P- and N-doped bismuth-telluride, which are joined together at two junctions which is free of pump ([0052] of Godara).

Response to Arguments
Applicant’s arguments with respect to claim1 have been considered but are moot because the amendment necessitated a new group of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIGIST S DEMIE/Examiner, Art Unit 3794